ON MOTION FOR STAY OF ALL PROCEEDINGS IN THIS CAUSE
HAWKINS, Justice,
for the Court:
The appellant Samuel Bice Johnson on his own behalf filed in this Court a “Motion for Stay of All Proceedings in This Cause.” He is unhappy with the brief submitted by his own counsel. It is not clear whether he wants to simply add points of argument to the brief of his counsel, or make further adjustments in his defense line-up.
Johnson is represented by an accredited lawyer, and it is upon the shoulders of his counsel that the responsibility rests for raising all appropriate appellate questions. This Court is neither going to substitute its own judgment for the judgment of Johnson’s counsel, nor remove from this attorney the responsibility of adequate representation. Furthermore, it would be unfair to require the state’s attorneys to respond to the myriad questions which can be dreamed up by an incarcerated individual, who is not an attorney.
It is the duty and responsibility of counsel for Johnson to raise all appropriate questions. There being no lawful or Constitutional requirement that we do so, this Court is not going to wade off into a swamp of pro se ancillary briefs.
MOTION OVERRULED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and BOWLING, DAN M. LEE, PRATHER, ROBERTSON and SULLIVAN, JJ., concur.